Filed 5/20/15 J.C. v. Super. Ct. CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


J.C.,
         Petitioner,
v.
THE SUPERIOR COURT OF MARIN
COUNTY,                                                              A143218
         Respondent;                                                 (Marin County Super. Ct.
MARIN COUNTY DEPARTMENT OF                                           Nos. JV25769A, JV25770A)
HEALTH AND HUMAN SERVICES
et al.,
         Real Parties in Interest.


         Six-month-old twins (now almost age 3) were removed from the care of their
mother, J.C. (Mother), pursuant to Welfare and Institutions Code section 300,
subdivision (b).1 Mother purports to appeal from an order terminating reunification
services and setting a section 366.26 hearing to consider termination of her parental
rights. She argues the trial court erred in finding it would be detrimental to return the
twins to her care, and further erred in finding the Marin County Department of Health
and Human Services (Department) offered or provided her with reasonable services, as
the Department allegedly failed to identify and address her mental health issues among
other concerns. We construe Mother’s appeal as a writ petition, conclude the trial court’s
findings were supported by substantial evidence, and deny the petition.
         1
             Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
                                  I.     BACKGROUND
       From 2009 to 2011, Mother was involved in an earlier dependency case involving
the twins’ older half-siblings, triplets who were born in 2002. The triplets came to the
Department’s attention due to Mother’s substance abuse, which contributed to neglect of
the minors. The triplets were removed from Mother’s care in March 2009 after she
physically abused one of them. Mother received services from January 2009 to
November 2011. The triplets’ father was incarcerated with an immigration hold and later
deported.
       In March 2009, Mother reported the following substance abuse history. She
started using alcohol and marijuana (sometimes laced with cocaine) at age 13. When she
was 16, she experimented with ecstasy and mushrooms, tested positive for controlled
substances while on probation for auto theft, and completed a six-month outpatient
treatment program. At age 18, she completed 30 days of inpatient treatment and three or
four months of aftercare, and the following year she completed 28 days of inpatient
treatment and six months in a halfway house. Mother remained clean and sober for about
a year and a half. In 2001 (at age 20), however, she met the triplets’ father and resumed
using alcohol and cocaine. She stopped using these substances when she learned she was
pregnant, and she moved into a shelter and attended a day treatment program. She
remained clean and sober from 2002–2007. From December 2008 to March 2009, she
relapsed, occasionally using cocaine and methamphetamine.
       Following the triplets’ removal in March 2009, Mother completed a one-year
inpatient substance abuse treatment program. The triplets were returned to her care in
about March 2010. In November and December 2010, Mother was believed to be using
alcohol, marijuana and methamphetamine; she expressed paranoid and delusional
thoughts, and displayed erratic sleeping patterns. She agreed to the children’s temporary
placement with their maternal grandparents while she entered a detoxification program.
Thereafter she successfully completed an intensive outpatient treatment program.
       In March 2009, Mother also reported the following mental health history. She was
diagnosed with depression and prescribed Prozac and Halidol at about age 13. She


                                             2
stopped taking those medications because of side effects. When she was about 20 to 22
years old (2001–2003), she started taking Paxil off and on. From 2003 to 2005, she did
not take any medications. After she suffered domestic violence in 2006, “ ‘[e]verything
went downhill.” She was diagnosed with post traumatic stress disorder by a CalWorks
therapist in 2006 and with bipolar disorder by a Marin Community Clinic doctor in 2007.
The latter prescribed Effexor, Klonopin, and then Wellbutrin. In 2008 to 2009, she
suffered from anxiety attacks and “could not go out of her home because she thought
people were talking about her.” In September 2011, Mother went to the hospital claiming
that bugs were crawling out of her.
       In October 2012, Mother gave birth to the twins. The twins’ father, R.A. (Father),
had a history of severe substance abuse and a criminal history dating back to 2003 that
included convictions for threats, burglary, vehicle theft, domestic violence, and resisting
arrest. In 2013, Father entered an inpatient treatment program in lieu of jail through the
“Support and Treatment After Release Court” for defendants with serious mental
illnesses. However, he abandoned the program in April 2013 to go live with Mother. He
reportedly used the family home as a crack house, which caused the family to face
eviction.
       On April 21, 2013, Father punched Mother in the face six to 10 times and later the
same day hit her twice in the back of the head. The violence occurred in the vicinity of
the family home while the twins and at least two of the triplets were home. On April 26,
the Department filed a juvenile dependency petition on behalf of the twins pursuant to
section 300, subdivision (b). As later amended, the petition alleged that the twins were at
risk of suffering serious physical harm or illness because, among other reasons, Mother
was unable to protect them from being repeatedly exposed to severe domestic violence at
the hands of Father and she remained in contact with Father. The twins were detained
and placed in foster care.
       Following removal of the children, Mother moved to a shelter but was asked to
leave for noncompliance with shelter rules. She spent two weeks in May 2013 with
Father in a homeless encampment where she admitted using methamphetamine. There


                                             3
were numerous signs throughout that month that Mother’s mental health had seriously
deteriorated. She told a social worker she could see “ ‘huge ticks’ crawling out of her”
and reported that Father had cut into her skin “to get the bugs out,” but cut too deeply and
she needed medical care. She told her mother that “if she dies of an overdose, ‘don’t
believe them because they are after me and trying to kill me.’ ” She reported that a
cousin of the triplets’ father “was the one responsible for the Ohio kidnapping in which
three women were being held captive in a basement” and that the triplets’ father “was
always trying to get her and the children to move to Ohio. . . . ‘I feel scared. They move
people from state to state and it is some dirty shit and I don’t know how to get away.’ ”
Upon her later return to the shelter, Mother “spray[ed] bug repellent everywhere and
[would not] open any windows.” When Father tried to break the windows of Mother’s
car while she was driving downtown, Mother said she was scared because “[Father] and
his family are everywhere” and the police would not arrest Father for domestic violence
because they were using him to gather information. She also maintained that Father
could either see the Department’s or other service providers’ offices from where he lived,
or that he had friends working there, so she was nervous about going to those places. On
May 29, Mother tested clean but her psychiatric nurse practitioner (nurse) at a community
health clinic reported that Mother nevertheless “look[ed] psychotic, manic and paranoid.”
The nurse was not surprised because Mother “stays symptomatic for weeks after she uses
methamphetamine.” Mother declined to enter a detoxification center, and the nurse did
not refill Mother’s prescription of Adderall because Mother was agitated.
       In the June 2013 jurisdiction and disposition report, the Department reported that
Mother “currently does not feel that she needs any substance abuse recovery treatment.
She believes that she will be fine if she gets [Father] out of her life. [She] feels that she is
primarily addicted to the unhealthy relationship with [Father] and that she used drugs as a
result.” The social worker wrote: “In the past, [Mother’s] mental health symptoms have
been kept stable with Adderall and Effexor, if she remains clean and sober. [¶] When
[she] uses methamphetamine, specifically, she becomes highly paranoid, has delusions,
and has a difficult time believing that people are trying to help her. Her mind seems to


                                               4
race, as it becomes difficult to have a linear conversation with her. These symptoms
make [her] difficult to work with, but [the nurse] has stated that antipsychotic
medications have not been found to be effective when [Mother] is in this state.”
       On June 17, 2013, Mother entered an inpatient treatment program. The twins
could be placed with her in the program by mid-August if she complied with its rules.
While Mother was in this treatment program, the nurse continued to see her regularly,
assess her needs, and distribute her medications.
       At a July 18, 2013 jurisdiction and disposition hearing, the court sustained the
petition as amended, formally removed the twins from Mother’s care, ordered
reunification services, and set a six-month hearing for December 9, 2013, and a 12-month
hearing for June 2014. The service objectives of Mother’s case plan were for Mother to
stay free from illegal drugs, comply with medical or psychological treatment,
appropriately parent her children, and shield her children from domestic violence. The
specific requirements of the case plan, which was drafted before Mother entered the
treatment program, required Mother to participate in a weekly domestic violence support
group at her shelter, stay in the shelter until she could relocate, obtain a new phone
number, keep her phone number and address confidential from Father, apply for
“Victim/Witness” funds for therapeutic services for her and her children, “participate in
individual counseling in order to address the issues that cause her to engage in unhealthy
relationships” as well as “her mental health symptoms and recovery issues,” work with a
parenting advocate on time management, household organization, and age-appropriate
discipline, participate in a drug and alcohol assessment and follow the assessor’s
recommendations, participate in random drug testing, and identify a sponsor and attend
three 12-step meetings a week.
       In August 2013, the twins were placed with Mother at the residential treatment
program. On September 30, Mother argued with two other residents and slammed a door
on the finger of a staff member who was trying to intervene. As a result, Mother was
discharged from the program. A social worker arrived to take the twins into protective
custody, and Mother “was highly agitated and . . . pounding on the windows while


                                              5
shouting the names of her children, upsetting [the twins] . . . . [Mother] agreed to stay
calm and hug her children before they were removed from her care. Instead, [she]
clutched [one of the twins] and began sobbing uncontrollably and shouting over and over
again, ‘Don’t take my baby!’ ” Mother climbed into the car that was going to take the
twins away, refused to leave for five minutes, and then clung to the door and placed her
foot under the tire to try to prevent their departure. Mother later said that a change in her
medication might have contributed to the incident. She had been hearing people walk
outside the window at night and seeing footprints in the leaves, but no one would believe
her. She also said the twins’ removal was for the best because the program was too
chaotic and the environment was too restrictive for children. She did not want to return
to inpatient treatment and felt drug treatment classes through the local hospital were
sufficient for her.
       On October 3, 2013, a supplemental petition was filed on behalf of the twins
pursuant to section 387. They were detained and placed in their former foster home. At
the detention hearing, the court ordered the Department to provide Mother with substance
abuse testing and treatment, mental health services, parenting education and domestic
violence services. The court sustained the supplemental petition on November 13 and
removed the twins from Mother’s care. A revised case plan required Mother to “meet
with [the nurse] on a regular basis in order to monitor the treatment of her mental health
issues. [Mother] will use her psychotropic medications as prescribed and will not share
them with anyone else. [She] will contact her medical provider immediately if she is
feeling angry and out of control. [¶] [She] will work with a therapist to identify the issues
that keep her from leading a clean and sober life.” Other aspects of the plan remained the
same. A six-month hearing was set for May 2014, with an interim review hearing set for
February 2014.
       In mid-October 2013, Mother started living with Father in a van after Father was
kicked out of a residential treatment program for testing positive for drugs. Later that
month, Mother showed up for a visit with a bruise on her face. On November 5, Father
was arrested and the van was impounded. About 10 days later, Mother admitted she


                                              6
would test positive for methamphetamine, and she entered a second residential treatment
program. On December 16, Father was found hiding in the closet of Mother’s room in
the program and it appeared had been hiding there for about five days. Mother was asked
to leave the program. Mother and Father apparently lived together on the streets until
January 3, 2014, when Father was arrested for assault with a deadly weapon. On the
same day, Mother went to her parents’ home and caused a disruption. Police responded
and served Mother with a restraining order that her parents had obtained due to prior
angry and demanding phone calls. Mother was placed on a psychiatric hold. Upon her
release, she forced her way into her parents’ home and was arrested. While in jail, she
showed a social worker bruises all over her back side that she said were inflicted by
Father and said she was afraid Father would kill her.
       During a meeting with a parent advocate on January 28, 2014, Mother made
paranoid statements about the social worker’s alleged bias against her. Because the
statements seemed excessively paranoid, the parent advocate took Mother to a hospital
emergency psychiatric unit, where Mother met with the nurse. Mother “shout[ed] that
she was going to hunt [the social worker’s] children down and get them addicted to drugs
by giving them methamphetamine, purportedly because she wanted [social worker] to see
what it would be like to have addicted children.” Mother also threatened to take a gun to
the town where the social worker lived and said, “[I]f I can’t have my kids, she can’t
have hers.” When Mother realized the nurse was going to place her on a psychiatric hold,
she ran out of the hospital and was chased and restrained by police. The social worker
obtained a restraining order against Mother, and a new social worker was assigned to her
case. The Department also suspended Mother’s parent advocate services out of concern
that Mother posed a risk of harm to the parent advocate as well.
       In February 2014, Mother apparently was homeless and living on the streets. She
had been kicked out of a shelter for not complying with the rules. When she met with the
new social worker on February 4, she was dirty and wearing nothing but a shirt and a
blanket draped around her lower body. She appeared to be under the influence of drugs.
She had missed three scheduled drug tests in January and February, and she had left a


                                             7
methamphetamine pipe at her parents’ house in January. The social worker helped
Mother enter a five-day detoxification program. At the February 2014 interim review
hearing, the court continued services.
       From March to June 2014, Mother continued to call, text and email her parents’
home (leaving as many as 20 messages a day) despite the restraining order, enrollment in
the treatment program, and court admonitions. Mother left messages like, “You fucking
crazy menopaused old ass dumb bitch. Thanks for stealing my kids.” By May, the twins
had been moved from foster care to live full time with Mother’s relatives, who planned to
adopt and raise them with the triplets. On May 30, the juvenile court terminated
Mother’s parental rights to the triplets.
       On May 16, 2014, Mother filed a section 388 petition seeking placement of the
twins with her in another residential treatment program—the third since the beginning of
the twins’ dependency case. She had been admitted to the program on March 20 and was
committed to participating for 12 months. The program utilized “Trauma Informed
Care,” which focused on the connection between traumatic life experiences and addictive
disorders. Mother found the program to provide a more calm and caring environment
than the program she had attended in the summer of 2013. She was participating in
therapy, parenting classes, other social skills classes, and a domestic violence support
group. She had obtained a 10-year restraining order against Father, and she was visiting
the twins regularly. The court granted a hearing on the petition.
       In its June 2014 status review report, the Department wrote that Mother reportedly
was doing well in her treatment program. In March, the social worker had recommended
that Mother’s case manager in the treatment program arrange for a psychiatric evaluation
and medication assessment of Mother. On March 17, March 31, April 23, and April 30,
the social worker followed up and learned Mother was not taking medication and did not
want to do so. She was participating in individual therapy. Two months later, the social
worker wrote in an addendum report that she had recently received progress notes of an
evaluation of Mother, which stated that she denied any history of violence to herself or
others and she “declined medication.” The nurse was no longer seeing Mother because


                                             8
Mother “fired” her after the January 29 incident, but the nurse opined generally that
Mother did well when she was calm and taking her medications, but had difficulty with
impulse and temper control and particular difficulty when she used methamphetamine.
Mother never followed up with the practitioner who was assigned to her case in place of
the nurse.
       The Department recommended termination of services. A contested hearing was
set for June 25, 2014, and continued to August 1. In an addendum report, the Department
wrote that Mother appeared to be doing very well in her treatment program and that she
regularly visited with the twins. The Department continued to recommend termination of
services because “given [Mother’s] history, she would have to demonstrate she is able to
sustain a drug and violence free lifestyle with stable mental health for a significant
amount of time before the children could be returned to her care. However, [the twins]
should not have to wait any longer for their own safety and stability. They are [22]
months old now and were just six months old when they were first detained . . . . They
have been in the care of [Mother’s relatives] for four months now. They deserve to
continue to have consistency and stability in their lives.”
       At the contested hearing, which took place on August 1, August 27, September 5,
and September 24, 2014, the social worker testified that Mother’s progress in her
treatment program was still incomplete: “She only recently started going out in the
community by herself and is working on getting employment . . . . She needs to complete
the program and be strong in her own sobriety before she can take on the responsibility of
two children. . . . [¶] . . . [¶] [T]he Department would like to see a longer period of
stability and sobriety before . . . return[ing] the children.” The social worker opined there
was not a substantial probability that the twins could be returned to Mother’s care in six
months if additional services were provided.
       On the issue of mental health services, the social worker testified that the
Department did not order a psychological evaluation early in the case because the nurse
had said Mother was doing well on her medications. Later in the case, the social worker
recommended that Mother’s treatment program arrange for a psychological evaluation,


                                              9
but the program declined because Mother did not want to take psychotropic medication.
Although Mother was feeling good and performing well without medication while in the
structured treatment program, the social worker was concerned about how Mother would
do without medication after she left the program. Regarding the recent psychological
evaluation, the evidence at the hearing was not entirely clear. The social worker testified
that Mother was prescribed antidepressants as a result of the evaluation. Mother’s
therapist at the treatment program testified that the psychiatrist diagnosed Mother with
adjustment disorder with depressed mood and recommended continued psychotherapy
but did not prescribe medication. Mother testified that she went to at least two places for
a mental health assessment and was diagnosed with depression. On July 28, a doctor at a
“crisis” clinic recommended she supplement her psychotherapy with antidepressant
medication. She had started taking antidepressants and was participating in therapy. The
therapist confirmed that Mother participated in therapy in the treatment program.
       The social worker testified that Mother never completed domestic violence classes
as required by her November 2013 revised case plan. Although Mother had completed a
domestic violence class in her treatment program, the Department concluded the class did
not meet its requirements. The program agreed to release Mother to participate in more
intensive training that was paid for by the Department, but the social worker had not had
time to arrange it.
       Mother testified that after she was discharged from the first treatment program in
September 2013, the social worker did not help her find housing or a new treatment
program, and in January 2014 the social worker told Mother she hoped the twins would
be adopted. Mother obtained services through a shelter and apparently found the last
inpatient treatment program on her own.
       The court found that return of the twins to Mother’s care would be detrimental and
that reasonable services had been provided to Mother. The court denied Mother’s
section 388 petition, terminated services, and scheduled a section 366.26 hearing for
January 2015. Mother’s counsel has informed us that the hearing has since been
continued to June 4, 2015.


                                            10
       Mother filed a notice of intent to file a writ petition challenging the court’s orders
and also filed a notice of appeal from the court’s denial of her section 388 petition. She
never filed a writ petition.
                                    II.     DISCUSSION
A.     Mother’s Appeal is Construed as a Writ Petition
       Orders setting a section 366.26 hearing ordinarily must be challenged by writ
petition. (§ 366.26, subd. (l)(1).) The same rule applies to all “ ‘issues arising out of the
contemporaneous findings and orders made by a juvenile court in setting a section 366.26
hearing.’ [Citation.] This includes issues based upon the denial of a parent’s section 388
petition where a reversal of such denial would require vacation or reversal of the setting
order itself.” (In re Anthony B. (1999) 72 Cal. App. 4th 1017, 1022.) However, an
exception applies when the juvenile court fails to advise the appealing parent of the writ
requirement. In such cases, the parent is usually excused from the writ requirement and
may challenge the order and related rulings by way of a notice of appeal. (In re
Athena P. (2002) 103 Cal. App. 4th 617, 625.) Alternatively, a notice of appeal filed
under such circumstances may be construed as a writ petition. (Jennifer T. v. Superior
Court (2007) 159 Cal. App. 4th 254, 260.)
       The Department concedes that Mother was not properly advised, at the final
hearing, of the writ requirement and does not object to our construing Mother’s notice of
appeal as a writ petition and deciding it on the merits. The Department also implicitly
concedes that the notice of appeal encompasses all of the issues Mother raises on appeal.
(See In re Madison W. (2006) 141 Cal. App. 4th 1447, 1449–1451 [liberally construing
notice of appeal to encompass undesignated order issued within the appeal period].) We
construe the notice of appeal as a writ petition and reach the merits of the petition.
B.     Legal Standards
       Parents ordinarily have 12 months to reunify with children who have been
removed from their care. (§ 361.5, subd. (a)(1)(A); Katie V. v. Superior Court (2005)
130 Cal. App. 4th 586, 595, fn. 4.) However, for a child under three years of age at the
time of removal, court-ordered services “shall be provided for a period of six months


                                             11
from the dispositional hearing . . . , but no longer than 12 months from the date the child
entered foster care as provided in Section 361.49.” (§ 361.5, subd. (a)(1)(B).) “The
shortened reunification period was meant ‘to give juvenile courts greater flexibility in
meeting the needs of young children, “in cases with a poor prognosis for family
reunification . . . .” ’ [Citation.] It also represents a legislative determination that in
certain situations, efforts to continue reunification services beyond the statutorily-
mandated six months do not serve and protect a minor’s interest.” (In re Jesse W. (2007)
157 Cal. App. 4th 49, 59.)
       The parties agree that the hearing at which the court terminated services, which
was originally scheduled for May 2014, was a six-month status review hearing subject to
the standards of section 366.21, subdivision (e) (section 366.21(e)). Under that
subdivision, “the court shall order the return of the child to the physical custody of his or
her parent or legal guardian unless the court finds, by a preponderance of the evidence,
that the return of the child to his or her parent or legal guardian would create a substantial
risk of detriment to the safety, protection, or physical or emotional well-being of the
child. The social worker shall have the burden of establishing that detriment. . . . The
failure of the parent or legal guardian to participate regularly and make substantive
progress in court-ordered treatment programs shall be prima facie evidence that return
would be detrimental.” (§ 366.21(e), 1st par.)
       If the child is not returned, section 366.21(e) allows the court to terminate services
and set a section 366.26 hearing unless if finds that reasonable services were not provided
to the parent or that there is a substantial probability the child may be returned within six
months. “If the child was under three years of age on the date of the initial removal, . . .
and the court finds by clear and convincing evidence that the parent failed to participate
regularly and make substantive progress in a court-ordered treatment plan, the court may
schedule a hearing pursuant to Section 366.26 within 120 days. If, however, the court
finds there is a substantial probability that the child, who was under three years of age on
the date of initial removal . . . , may be returned to his or her parent or legal guardian



                                               12
within six months or that reasonable services have not been provided, the court shall
continue the case to the 12-month permanency hearing.” (§ 366.21(e), 3d par.)
       We review the trial court’s findings of detriment (barring a child’s return to
parental custody) and reasonable services for substantial evidence. (Angela S. v. Superior
Court (1995) 36 Cal. App. 4th 758, 763 [detriment]; Christopher D. v. Superior Court
(2012) 210 Cal. App. 4th 60, 70 [reasonable services].) “ ‘We must indulge in all
legitimate and reasonable inferences to uphold the [findings]. If there is substantial
evidence supporting the judgment, our duty ends and the judgment must not be
disturbed.’ ” (Christopher D., at p. 70.) On appeal, Mother “has the burden to
demonstrate that there is no evidence of a sufficiently substantial character to support the
juvenile court’s order.” (Ibid.)
C.     Detriment of Returning Children to Mother’s Care
       Mother argues the trial court erred in not returning the twins to Mother’s care. We
have no difficulty concluding that the trial court’s detriment finding was supported by
substantial evidence.
       As noted ante, “[t]he failure of the parent or legal guardian to participate regularly
and make substantive progress in court-ordered treatment programs shall be prima facie
evidence that return would be detrimental.” (§ 366.21(e), 1st par.) Mother’s
performance under the case plan was abysmal. Shortly after the twins’ placement in
protective custody, she started using methamphetamine and lived with Father despite his
continuing violence. She became paranoid and resisted substance abuse treatment.
Although Mother entered an inpatient treatment program in June 2013, she was
discharged in September after she engaged in an argument with other residents, broke a
staff member’s finger, and physically resisted the twins’ being taken into protective
custody. In October, Mother returned to Father despite his continuing violence against
her and resumed using drugs. She enrolled in another residential treatment program but
was discharged for hiding Father in her room. She then lived with Father on the streets,
caused disruptions at her parents’ house and threatened the social worker, leading to two
separate restraining orders and the termination of her parent advocate services. She


                                             13
returned to drug use and life on the streets until she finally entered a third inpatient
treatment program in March 2014.
       Mother focuses on her performance during the six months between her entry into
the third treatment program and the termination of her services in late September 2014.
But even during that period, Mother’s participation in services was only partial. She
continued to harass her parents despite a restraining order and admonitions from the
court. She declined psychotropic medications until about late July. She also had not
completed domestic violence classes that met the Department’s requirements. Moreover,
there were ample grounds for skepticism that Mother’s successful completion of the
residential treatment program would sufficiently mitigate the problems that led to the
twins’ removal in the first place. Mother had participated in many treatment programs
over her lifetime, successfully completing some, yet repeatedly relapsed into drug use.
She had received services for almost three years during the triplets’ first dependency
case, yet again lost custody of her children. In the year prior to termination of services,
Mother had been extremely unstable except for short periods when she was living in
structured treatment settings. She repeatedly returned to her relationship with Father
despite his continuing violence. Although she obtained a 10-year restraining order
against him while in the third treatment program, her resolve to enforce that restraining
order after her release had not yet been tested, and her prior history with Father provided
no basis for confidence in that resolve. Her mental health treatment regime remained
unsettled (she was no longer under treatment by the community mental health clinic that
had long monitored her condition, and she was relying on a diagnosis she received at a
crisis clinic), even though she had manifested disturbing paranoid behavior during the
reunification period. Mother’s problems remained so severe, and her record of
responding to services was so disappointing, that the court quite reasonably concluded
that the twins could not safely be returned to her care.




                                              14
D.     Reasonableness of Services
       Mother also argues that the Department failed to offer or provide her with
reasonable services and the court therefore had to order another six months of services.
Again, we have no difficulty affirming the trial court’s reasonable services finding.
       The Department was required to prove, by a preponderance of the evidence, that it
provided or offered reasonable reunification services to Mother. (See In re Misako R.
(1991) 2 Cal. App. 4th 538, 547–548 [where standard of proof not specified, as in
§ 366.21, subd. (f), preponderance standard applies]; In re Precious J. (1996)
42 Cal. App. 4th 1463, 1478 [agency bears the burden of proof].) “ ‘ “Reunification
services implement ‘the law’s strong preference for maintaining the family relationships
if at all possible.’. . . ” . . . The department must make a “ ‘ “good faith effort” ’ ” to
provide reasonable services responsive to the unique needs of each family. . . . “[T]he
plan . . . must be designed to eliminate those conditions which led to the juvenile court’s
jurisdictional finding. . . .” . . . The effort must be made to provide reasonable
reunification services in spite of difficulties in doing so or the prospects of success. . . .
The adequacy of the reunification plan and of the department’s efforts to provide suitable
services is judged according to the circumstances of the particular case . . . . “[T]he
record should show that the supervising agency identified the problems leading to the
loss of custody, offered services designed to remedy those problems, maintained
reasonable contact with the parents during the course of the service plan, and made
reasonable efforts to assist the parents in areas where compliance proved difficult.” ’ ”
(In re K.C. (2012) 212 Cal. App. 4th 323, 329–330.) “When reunification services are
ordered, the reunification plan ‘must be specifically tailored to fit the circumstances of
each family [citation].’ ” (In re Precious J., supra, 42 Cal.App.4th at p. 1474; In re
Misako R., supra, 2 Cal.App.4th at p. 545 [each reunification plan must be appropriate to
the individual’s particular facts and circumstances].)
       Mother first argues that she was not offered or provided reasonable mental health
services. Although the Department was aware of her long history of mental health
problems, she argues, it failed to order a psychological evaluation to obtain an accurate


                                               15
diagnosis and medication regime, and without accurate information the Department could
not properly tailor services to her mental health needs. The record does not support
Mother’s argument. The Department determined early in the case that Mother was
receiving mental health care through a community health clinic, where a psychiatric
nurse practitioner monitored her care. The nurse appeared to be familiar with Mother’s
mental health symptoms and the effect of substance abuse on those symptoms: she had
ruled out antipsychotics to treat Mother’s symptoms, attributed many of Mother’s
symptoms to methamphetamine use, and ensured that Mother obtained her psychotropic
medications only if she tested negative for drugs. The nurse continued to monitor
Mother’s psychotropic medication while Mother was in the first treatment program in the
summer of 2013, and it can be inferred that she continued to be available to provide
Mother mental health services until she was “fired” in late January 2014. Although a
new practitioner was assigned to Mother after this firing, Mother never contacted the
replacement. The social worker affirmatively attempted to arrange a psychological
evaluation and medication review for Mother after she entered the third treatment
program in March 2014, but Mother resisted and the program staff apparently acquiesced
to Mother’s wishes. An evaluation evidently took place just prior to the contested
hearing, and Mother might have started taking antidepressants thereafter. This
development, however, was too little too late to prevent termination of services, through
no fault of the Department.
      Mother’s other arguments are even less convincing. She claims she was clean and
sober since February 2014 and appears to fault the Department for suspending drug tests.
However, Mother was in a residential drug treatment program that could be expected to
monitor her drug use without Department intervention. Even assuming Mother remained
sober while in the program, however, there was no guarantee that her sobriety would
continue after her release. On this point, Mother’s checkered history in such programs
raised legitimate concerns. Mother argues the Department failed to enroll her in a
domestic violence program that satisfied its requirements in the summer of 2014, but she
ignores the fact that she was originally ordered to take such classes in November 2013,


                                            16
yet failed to do so and repeatedly returned to her violent relationship with Father through
early 2014. Once Mother appeared to be separated from Father and settled into a
treatment program in 2014, the Department began to make arrangements for an
appropriate class, but Mother’s time simply ran out before the arrangements could be
completed. Finally, Mother claims the Department failed to maintain contact with her
after the January 28, 2014 incident. The record demonstrates, however, that the social
worker maintained regular contact with the treatment program Mother entered in
March 2014 and continued to provide or ensure she received the required services.
       Mother’s time had run out. By the time the court issued its ruling more than
12 months had passed since the twins first entered foster care (June 21, 2013) as provided
in section 361.49.2 Under section 361.5(a)(1)(B), reunification services should have been
provided “no longer than” June 21, 2014. The twins deserved permanency and stability
and Mother faced too many obstacles to recovery to justify extending their dependent
status any further.
       In sum, the trial court reasonably found that Mother had been provided with
reasonable services, terminated Mother’s services, and set a section 366.26 hearing.
                                   III.    DISPOSITION
       Mother’s appeal is construed as a petition for a peremptory writ of mandate that
would set aside the court’s orders terminating her services and setting a section 366.26
hearing. The petition is denied. This opinion shall be final as to this court immediately
pursuant to rules 8.452(i) and 8.490(b)(2)(A) of the California Rules of Court.




       2
         The date the twins entered foster care was “the earlier of the date of the
jurisdictional hearing” (July 18, 2013) “or the date that is 60 days after the date on which
the child was initially removed from the physical custody of his or her parent or
guardian” (June 21, 2013, which is 60 days after they were first taken into protective
custody on April 22, 2013). (§ 361.49.)

                                             17
                                 _________________________
                                 BRUINIERS, J.


WE CONCUR:


_________________________
JONES, P. J.


_________________________
NEEDHAM, J.




                            18